Mr. Justice "Wole
delivered the opinion of the court.
The appellee in the district court obtained a judgment in certiorari as against the Justice of the Peace of Maricao, Francisco Miró. The latter appealed and the appellee moved to dismiss.
Previously in the Court of the Justice of the Peace of Maricao Tomás Quintana had successfully on appeal chai-*576lenged the right of the appellee Padilla to he an elector. The appellee says that Quintana was a necessary party and that this appeal should he dismissed because said Quintana was not notified of it. We have searched the record and do not find that the petitioner in the certiorari proceeding, the appellee in this court, made said Quintana a party therein. The certiorari proceeding was heard and decided without him and we see no possibility of notifying him, as he never became a party.
The District Court of Mayagüez, in rendering judgment against Miró, Justice of the Peace of Maricao, mulcted him in costs. Hence, if the judgment in certiorari was erroneous, the defendant-appellant has a sufficient interest to appeal. To reverse the judgment and permit appellant, if successful, to be relieved of costs may necessitate an examination of any and all questions involved, so that the appeal is not merely academic, as appellee maintains.
The fiscal of Mayagüez, M. Romany, and Angel A. Vázquez, attorneys for defendant-appellant, certify the judgment roll in conjunction with Benet & Soufiront, attorneys of complainant-appellee. Appellee denies the right of the fiscal to certify. The fiscal, it may be assumed, was instructed to defend the justice of the peace, but, as another attorney also certifies, the judgment roll is duly before us and the appeal is not subject to dismissal, even if the fiscal was without right to intervene.
The motion to dismiss will be overruled.